Citation Nr: 0936947	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-21 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
wound to the face and mouth.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1945 and from February 1946 to August 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2009, the Veteran submitted additional evidence with 
a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2009).

In August 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals of a shrapnel wound to the face and mouth have been 
shown by competent medical evidence to be causally related to 
the Veteran's military service.


CONCLUSION OF LAW

A shrapnel wound to the face and mouth was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to grant the claim 
for service connection for residuals of a shrapnel wound to 
the face and mouth, the Board finds that no discussion of 
VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of entitlement to service 
connection, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all of the evidence of record and the evaluation 
of its credibility and probative value.  38 U.S.C.A. 
§ 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2009).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2009).  If the Board determines that the preponderance of 
the evidence is against the claim, then it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is not applicable.  Ortiz, 274 
F.3d at 1365.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that the shrapnel currently located in 
the jaw region on the right side of his face and mouth 
originated from a shrapnel wound which he sustained during 
World War II while serving as a combat infantryman.  At his 
August 2009 hearing, he described specific situations during 
service in which shrapnel could have hit him in the face, 
stating that when explosive devices detonated close to him, 
the shrapnel would spread out all over.  Specifically, he 
testified that he repeatedly endured enemy attacks involving 
mortar fire and "screaming mimis" and that he learned to 
use all kinds of antitank guns as well as hand grenades.  The 
Veteran's DD Form 214 confirms that he received the Combat 
Infantry Badge for his combat service in World War II.  He 
has further stated that he has had no exposure to gunfire, 
shrapnel, or explosions since his time in service.

The National Personnel Records Center (NPRC) found that the 
Veteran's service treatment records were fire-related, and 
any original records that were available could not be mailed 
due to being too moldy and/or brittle.  The Board is mindful 
that, in a case such as this, VA has a heightened obligation 
to assist the Veteran in the development of his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  However, the NPRC was 
able to mail copies of all available service treatment 
records, and these copies have been associated with the 
claims file.  These service treatment records (including a 
June 1947 separation examination report) are negative for any 
complaints, diagnosis, or treatment of a shrapnel wound to 
the face and mouth.  The Veteran has stated that he did not 
stop and receive medical care when he was wounded in service 
because he was in a combat zone.  At his August 2009 hearing, 
he reiterated this contention and further stated that 
whenever he suffered a nosebleed in service, he did not pay 
much attention to it, nor did he seek medical care for it.

The Veteran has acknowledged that he did not even know about 
the shrapnel in his face and mouth until years after his 
discharge from military service, when he went to see a 
private dentist to determine why his teeth were falling out.  
In July 2005, a private dentist identified evidence of 
shrapnel in the upper right and lower right regions of the 
Veteran's mouth, and it was noted that this did not seem to 
bother the Veteran.  In October 2006, a private dentist 
stated that March 2006 mouth X-rays had revealed what 
appeared to be at least two round metal objects approximately 
the size of BBs, and after discussing this finding with the 
Veteran, the private dentist concluded that the objects must 
be shrapnel from a wound the Veteran remembered receiving 
during military combat in World War II.  A February 2007 VA 
treatment record noted that the Veteran had had jaw pain and 
four teeth extracted by a private dentist.  Private X-rays 
dated in June 2007 show fragments of metal in the Veteran's 
right jaw area.

The Board notes the applicability of 38 U.S.C.A. § 1154(b) in 
the current case, which states that for any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b) (West 2002).

The Board finds the Veteran's testimony and statements, to 
the effect that he suffered a shrapnel wound to the face and 
mouth in service, to be consistent with his combat service 
and to be credible.  Thus, after resolving all doubt in the 
Veteran's favor, the Board finds that the preponderance of 
the evidence supports a grant of service connection for 
residuals of a shrapnel wound to the face and mouth. 


ORDER

Entitlement to service connection for residuals of a shrapnel 
wound to the face and mouth is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


